 

La aes eee Ne aL

eAB Ande tee

hd an Rate

 

Pa pee ne ne nme Nese ARES Bh

OS

Case 2:19-cr-20317-TLP Document 3-1 Filed 11/18/19 Pageiof4 PagelD4

i

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Daryl C. Murton, being duly sworn state as follows:
AGENT BACKGROUND

1. I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been
since March 17, 2018 and I am currently assigned to the Memphis Division of the FBI. My training
with the FBI includes the Basic Field Training Course and the Counterterrorism Baseline
Operational and Legal Training Course. I am currently participating in multiple Counterterrorism
and Criminal investigations. During these investigations, I have conducted and/or participated in
the following: physical surveillance, electronic surveillance, victim and suspect interviews, the
execution of arrest and search warrants, and debriefing and tasking informants. Lastly, I am an
investigative or law enforcement officer of the United States within meaning of section 2510(7)
Title 18, United States Code, and am empowered by law to conduct investigations and make arrests
for offenses enumerated in Section 2516 of Title 18, United States Code.

2. The facts in this affidavit come from my personal observations, my training
and experience, and information obtained from other agents, law enforcement officials and
witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter. Based on the facts
set forth in this affidavit, there is probable cause to believe that violations of Title 18 U.S.C. §
113(a)(5) (Simple Assault) and Title 49 U.S.C. § 46506(1) (Application of Criminal Laws to Acts

on Aircraft).

 

 
 

 

 

 

Case 2:19-cr-20317-TLP Document 3-1 Filed 11/18/19 Page2of4 PagelD5

STATEMENT OF PROBABLE CAUSE

3. The United States, including the FBI, is conducting a criminal investigation
of Rajesh Subramanya, a pediatrician for Baptist Memorial Hospital of Northern Mississippi in
Oxford, Mississippi for violations of 18 U.S.C. § 113(a)(5) and 49 U.S.C. § 46506(1).

4, On September 29, 2019 Micheline Goulart called the Memphis Police
Department (MPD) to report being groped by an unknown male passenger while aboard Delta
flight 3359 from LaGuardia Airport to Memphis International Airport.

5. MPD took a report and referred Ms. Goulart to the Memphis International
Airport Police Department (MIAPD) as the incident occurred on an aircraft. On September 30,
2019 Ms. Goulart made a report with MIAPD who referred her to the FBI.

6. The reports indicated that Ms. Goulart slept during the September 29, 2019
flight but awoke as the plane descended near Memphis to land. Lights were turned on in the cabin
in preparation for landing. At that moment, Ms. Goulart felt as though a hand were pulled back
from her breast. She looked at the man seated to her right, and he appeared to be asleep. A short
time later, the lights in the cabin were turned off, and thinking she may have imagined things, Ms.
Goulart closed her eyes and laid her head back.

7. Shortly after this, Ms. Goulart felt the male passenger’s hand go under the
sweater she had draped over herself like a blanket, inside her shirt, and under her bra, grabbing her
breast. Ms. Goulart recoiled, and the male passenger used his hand to move up and down on two
of her fingers in a sexual gesture. Ms. Goulart pulled her hand away. The man asked her if he
could touch her and she said no. He then proceeded to strike up a conversation with Ms. Goulart

during which he revealed that he was a pediatrician in Oxford, Mississippi named “Raj”. Upon

 

 
 

 

aes,

 

Case 2:19-cr-20317-TLP Document 3-1 Filed 11/18/19 Page3of4 PagelD6

learning that Ms. Goulart was a doctor in residency, he suggested they exchange phone numbers
for professional networking purposes. Ms. Goulart did so as she thought it may assist in identifying
him later.

8. Once the plane landed, Ms. Goulart, having only a carry-on item, quickly
left the airport and returned to her apartment where she called her father, an attorney in Colorado,
who advised her to contact the police. Thereafter, she made the aforementioned reports to MPD,
MIAPD, and the FBI.

9. The phone number the man provided to Ms. Goulart enabled the FBI to
identify the male passenger as Rajesh Subramanya, a pediatrician at Baptist Memorial Hospital of
Northern Mississippi in Oxford, Mississippi.

10. On October 4, 2019 Special Agents from the FB] Memphis field office
interviewed Ms. Goulart. She identified Mr. Subramanya as the person responsible for the
unwanted touching in a photo array shown to her during that interview.

11. FBI Memphis asked Ms. Goulart to participate in a surreptitiously recorded
conversation with Mr. Subramanya and the call was conducted on October 11, 2019. During the
call, Mr. Subramanya was very apologetic for their interaction on the flight, but did not specify
precisely what he was sorry for.

12. On October 31, 2019 FBI Memphis Special Agents interviewed Mr.
Subramanya at his residence located at 2998 Old Taylor Road, Apt. 509, Oxford, Mississippi
38655. During that interview, Mr. Subramanya stated that he touched Ms. Goulart’s arm and asked
her if he could touch her. She was leaning toward his seat as she slept and he stated he took that
to mean she welcomed his touch. Mr. Subramanya stated that he then proceeded to touch Ms.

Goulart’s breast outside her clothing. When pressed by the interviewing agents to explain why he

 

 
 

 

 

Case 2:19-cr-20317-TLP Document 3-1 Filed 11/18/19 Page4of4 PagelD 7

interpreted Ms. Goulart’s lean as an indication of consent for him to touch her, Mr. Subramanya
confessed that he was aware that Ms. Goulart’s movement toward him did not mean she consented
to being touched by him.

13. During the interview, Mr. Subramanya expressed concern about what may
happen to him as a result of this incident. Subsequent to the interview, Mr. Subramanya called
and texted Special Agent Daryl Murton several times echoing those same concerns. On November
18", 2019 at approximately 1:00 PM, Special Agent Murton was made aware by CBP that Mr.
Subramanya scheduled a flight to India departing from Memphis at 12:59 November 19, 2019.
The FBI, in conference with CBP, are concerned that Mr. Subramanya may be attempting to depart
the country over concerns of potential prosecution.

CONCLUSION

Based on my investigation, I believe that there is probable cause to believe that the
subject violated the statutes as set forth in this criminal complaint and respectfully request that

the Court issue an arrest warrant.

Respectfully Submitted,

ELD

Daryl C. Murton
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me on the 19" day of November 2019.

DIANE K. VESCOVE

eS Sal Sel

HON. DIANE K. VESCOVO
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF TENNESSEE

 

 
